I am unable to concur in this opinion. Under section 6005, Rev. Laws 1910, the judgment of the trial court in this case cannot be reversed unless, after an examination of the entire record, it appears that the admission of the enrollment records in evidence "probably resulted in a miscarriage of justice," as it is clear that its admission constitutes no substantial violation of any constitutional or statutory right. My own views as to the effect of this section of the statutes are fully set forth in my concurring opinion in the case of Potter v. Womach, 63 Okla. 107, 162 P. 801. And I am unable to concur in the opinion of the court in this case, for the reason that it does not appear that the admission of this evidence has "probably resulted in a miscarriage of justice," in view of the fact that these records do not purport nor tend to show that the plaintiff was a minor on March 30, 1905, when he executed the deed in question, but merely purport and tend to show that he had attained to the age of 17 years on April 10, 1901, and therefore that he was not more than 11 days under nor more than 11 months and 19 days over the age of 21 years at the date of his deed, so as to narrow the, inquiry to the ascertainment of when, within the year prior to the close of April 10, 1905, he was in fact 21 years of age. This is so even under the subsequent and therefore inapplicable act of Congress of May 27, 1908, effective July 27, 1908, making such records conclusive as to age. Jackson v. Lair, 48 Okla. 269,150 P. 162; Gilcrease v McCullough, 63 Okla. 24, 162 P. 178; Heffner v. Hannon, 60 Okla. 153, 159 P. 650; Jordan v. Jordan,62 Okla. 171, 162 P. 758.
There was a sharp conflict between the evidence for the plaintiff, consisting of the testimony of himself and the midwife who attended his mother at the time of his birth, that he was not 21 years of age until May 22, 1905, and the presumption arising from the execution of the deed and the testimony of Marks and Coombs that he stated that he was 21 years of age when he executed the same on March 30, 1905, and of Marks that "he looked all of it" and had been trading horses, etc., before that date; but the question as to whether he had attained his majority at the time he executed the same was a question for the jury, with the determination of which this court cannot properly interfere, since it does not appear that the error complained of has probably resulted in a verdict that would not otherwise have been returned, or, in other words, in a miscarriage of justice.